DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the U.S. Patent No for applicant’s parent application, 16/813,932, should be provided in the first paragraph of the specification.  
Appropriate correction is required.

Claim Objections
Claims 2, 7, and 14 are objected to because of the following informalities:  in line 4 of Claim 2, the terms “a first output speed” and “a second output speed” should each read –the first output speed—and --the second output speed--, as both these terms were previously introduced in Claim 1, from which this claim depends therefrom, the same issue occurs with the same terms in line 4 of Claim 7, and the same issue also occurs with the same terms in line 4 of Claim 14.  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11-20 of U.S. Patent No. 11,161,489. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Regarding Claim 1 of the instant application, Claims 1 and 4 of the ‘489 patent disclose most all the features of the instant invention except for the transmission being coupled to a first ground engagement mechanism of the vehicle and a second ground engagement mechanism of the vehicle so that the first output drives the first ground engagement mechanism and the second output drives the second ground engagement mechanism.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have coupled the transmission of the ‘489 patent to a first ground engagement mechanism of the vehicle and a second ground engagement mechanism of the vehicle so that the first output drives the first ground engagement mechanism and the second output drives the second ground engagement mechanism as claimed in the instant application so that the transmission system can be utilized on a commercial, agricultural or military type vehicle such as a tractor or tank or other tracked vehicle to improve steer response, vehicle stability and general overall vehicle performance.
Regarding Claim 2 of the instant application, see Claim 1 of the ‘489 patent.
Regarding Claim 3 of the instant application, see Claim 1 of the ‘489 patent. 
	Regarding Claim 4 of the instant application, see Claims 2 and 3 of the ‘489 patent.
	Regarding Claim 5 of the instant application, see Claim 5 of the ‘489 patent.
Regarding Claim 6 of the instant application, Claim 6 of the ‘489 patent discloses most all the features of the instant invention except for the transmission being coupled to a first ground engagement mechanism of the vehicle and a second ground engagement mechanism of the vehicle so that the first output drives the first ground engagement mechanism and the second output drives the second ground engagement mechanism.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have coupled the transmission of the ‘489 patent to a first ground engagement mechanism of the vehicle and a second ground engagement mechanism of the vehicle so that the first output drives the first ground engagement mechanism and the second output drives the second ground engagement mechanism as claimed in the instant application so that the transmission system can be utilized on a commercial, agricultural or military type vehicle such as a tractor or tank or other tracked vehicle to improve steer response, vehicle stability and general overall vehicle performance.
	Regarding Claim 7 of the instant application, see Claim 6 of the ‘489 patent.
	Regarding Claim 8 of the instant application, see Claim 6 of the ‘489 patent.
	Regarding Claim 9 of the instant application, see Claims 7 and 8 of the ‘489 patent.
	Regarding Claim 10 of the instant application, see Claim 9 of the ‘489 patent.
	Regarding Claim 11 of the instant application, see Claim 11 of the’489 patent.
	Regarding Claim 12 of the instant application, see Claim 12 of the ‘489 patent.
Regarding Claim 13 of the instant application, Claim 13 of the ‘489 patent disclose most all the features of the instant invention except for the transmission being coupled to a first ground engagement mechanism of the vehicle and a second ground engagement mechanism of the vehicle so that the first output drives the first ground engagement mechanism and the second output drives the second ground engagement mechanism.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have coupled the transmission of the ‘489 patent to a first ground engagement mechanism of the vehicle and a second ground engagement mechanism of the vehicle so that the first output drives the first ground engagement mechanism and the second output drives the second ground engagement mechanism as claimed in the instant application so that the transmission system can be utilized on a commercial, agricultural or military type vehicle such as a tractor or tank or other tracked vehicle to improve steer response, vehicle stability and general overall vehicle performance.
	Regarding Claim 14 of the instant application, see Claim 13 of the ‘489 patent.
	Regarding Claim 15 of the instant application, see Claim 14 of the ‘489 patent.
	Regarding Claim 16 of the instant application, see Claims 15 and 16 of the ‘489 patent.
	Regarding Claim 17 of the instant application, see Claim 18 of the ‘489 patent.
	Regarding Claim 18 of the instant application, see Claim 19 of the ‘489 patent.
	Regarding Claim 19 of the instant application, see Claim 20 of the ‘489 patent.
	Regarding Claim 20 of the instant application, see Claim 17 of the ‘489 patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,702,358 to Mueller et al.
Regarding Claim 1, Mueller et al disclose a transmission system for a vehicle 12 (see Figures 1 and 3) having all the features of the instant invention including: a transmission (see Figure 1 and the transmission along the drive axle) coupled to a first ground engagement mechanism 14 of the vehicle 12 (see Figure 1 and column 2 lines 62 et al) and a second ground engagement mechanism 16 of the vehicle (see Figure 1 and column 2 lines 62 et al) that includes a first output (see left output at element 24) to drive the first ground engagement mechanism 14 and a second output (see right output element at element 25) to drive the second ground engagement mechanism 16, a first brake actuator 26 coupled to the first output that is controllable to apply brake pressure to the first output (see Figure 1), a second brake actuator 27 coupled to the second output that is controllable to apply brake pressure to the second output (see Figure 1), a first sensor 58 coupled to the first output to detect a first output speed at the first output (see column 4 lines 9-19), a second sensor 60 coupled to the second output to detect a second output speed at the second output (see column 4 lines 9-19), a third sensor configured to detect input at a brake input device (i.e., a brake pedal, as alluded to in column 3 lines 52-64), a fourth sensor 53 configured to detect input at a steer input device 50 (see column 3 line 65 – column 4 line 8), and a controller 10/62/68 communicatively coupled to the first brake actuator 26, the second brake actuator 27, the first sensor 58, the second sensor 60, the third sensor, and the fourth sensor 53 (see column 4 lines 20-42).
Regarding Claim 6, see Claim 1 above and further note a fifth sensor configured to detect input at a throttle input device (see column 3 line 65 – column 4 line 8), and a sixth sensor configured to detect input at a range input device 24,25 (see column 3 lines 1-51), wherein a controller 10/62/68 is communicatively coupled to the first brake actuator 26, the second brake actuator 27, the first sensor 58, the second sensor 60, the third sensor, the fourth sensor 53, the fifth sensor (see column 3 line 65 – column 4 line 8), and the sixth sensor (see column 3 lines 1-51).
Regarding Claim 13, see Claim 1 above and further note a third sensor 53 configured to detect input at a steer input device 50 (see column 3 line 65 – column 4 line 8) and a controller 10/62/68 communicatively coupled to the first brake actuator 26, the second brake actuator 27, the first sensor 58, the second sensor 60, and the third sensor 53 (see column 4 lines 20-42).

Allowable Subject Matter
Claims 2-5, 7-12, and 14-20 are rejected under the double patenting clause as outlined above, but would be allowable if rewritten to overcome these double patenting rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 10,618,506 to York et al, one of applicant’s parent applications, is being cited here for completeness of the record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/           Primary Examiner, Art Unit 3657                                                                                                                                                                                             	10/18/22